
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Walz (for
			 himself, Mr. Ellsworth, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should relinquish its temporary
		  ownership interests in the General Motors Corporation and Chrysler Group, LLC,
		  as soon as possible and should not micromanage or unduly intercede in
		  management decisions of such companies.
	
	
		Whereas the Federal Government is taking a significant
			 ownership stake in Chrysler Group, LLC, and the General Motors
			 Corporation;
		Whereas General Motors has entered Chapter 11 bankruptcy
			 and Chrysler has gone through Chapter 11 bankruptcy;
		Whereas Chrysler is receiving more than $12,000,000,000 in
			 aid from the Federal Government and General Motors is receiving approximately
			 $50,000,000,000;
		Whereas any use of taxpayer dollars for the Federal
			 Government to take a share of ownership in the American automotive industry
			 should be temporary;
		Whereas a prearranged time schedule for divestment of such
			 Government share of ownership could create problems;
		Whereas the Obama administration has stated that
			 [t]he Government has no desire to own equity stakes in companies any
			 longer than necessary, and will seek to dispose of its ownership interests as
			 soon as practicable;
		Whereas the Obama administration has stated that
			 [t]he government will protect the taxpayers’ investment by managing its
			 ownership stake in a hands-off, commercial manner. The government will not
			 interfere with or exert control over day-to-day company operations;
			 and
		Whereas public ownership of automobile companies presents
			 a constant temptation to lawmakers to micromanage and unduly intercede in
			 management decisions: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)after taking a temporary ownership interest
			 in the United States automobile companies, the Federal Government should take
			 all possible actions to protect taxpayer dollars and divest such ownership
			 interest in such companies as quickly as possible; and
			(2)the Federal
			 Government should not micromanage and unduly intercede in management of the
			 automobile companies in which it takes a temporary ownership interest.
			
